DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-7, 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Cape reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Cape to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed internal components), as such modifications would be likely to render the Cape assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 14 and 16 recitations of “the at least one optically variable element is arranged after the at least one surface element when seen along an extension direction” are unclear.  Do Applicants actually intend to recite “the at least one optically variable element is arranged beneath the at least one surface element”?  Please review/revise/clarify.
The claims 1, 14 and 16 recitations of “impingement of the electromagnetic radiation being impinging on the at least one surface element” are unclear.  Exactly what structural configuration is sought?  Please review/revise/clarify.
The claim 5 recitations of “the electromagnetic radiation being impinging on the at least one surface element” are unclear.  Exactly what structural configuration is sought?  Please review/revise/clarify.
The claim 9 recitations of “the electromagnetic radiation being impinging on the at least one further surface element” is unclear.  Exactly what structural configuration is sought?  Please review/revise/clarify.
The claims 1, 3, 12-14 and 16 recitations of “extension direction(s)” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The term “essentially” in claims 3-4 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 3 recitations of “a focus of the electromagnetic radiation” are unclear.  Do Applicants intend to recite “a focal point of the electromagnetic radiation”?  Please review/revise/clarify.
Regarding claims 6-8, 10-12 and 15, the phrases “in particular", “preferably” and “particularly preferably” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  Please review/revise/clarify.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim 7 recitation of “the blocking element preferably corresponds to a pixel of at least one of an alphanumeric character and an image” is unclear.  Exactly what structure/configuration is sought?  Exactly how should these elements “correspond”?  Please review/revise/clarify.
The use of parentheses within claim 9 renders the scope of the claim unclear, as it is unknown whether the content within parentheses is actually part of the claimed invention.  Accordingly, please review/revise/clarify.
The claim 9 recitations of “further first arrival angle”, “further first reflection spectrum” and “further first appearance” are unclear, as it is unknown how there can be more than one instance of any “first” element.  Should the additional elements be “second”, “third”, “fourth”, etc. instances?  Please review/revise/clarify.  The recitations of “further second arrival angle”, “further second reflection spectrum” and “further second appearance” are similarly unclear.
The claim 13 recitation of “depending on the electromagnetic radiation being reflected from the optically variable element, the masking element is invisible or visible to an observer” is unclear.  Exactly what parameters/structural configurations of the electromagnetic radiation render the masking element invisible or visible?  Please review/revise/clarify.
Regarding claim 15, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 2 and 4 are rejected as depending from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0173990 to Cape et al. (“Cape”).
	Regarding claim 1, Cape anticipates a data carrier (e.g. polymer ID card discussed at para. 90) comprising: i) at least one optically variable element (e.g. image icon layer 16, as discussed at para. 55 and shown in figs. 1-10, containing pigment materials 32, 38 and 26); ii) at least one surface element (e.g. focusing elements 12, as shown in figs. 1-10); and iii) at least one security element (e.g. device 10, as shown in figs. 1-10) comprising (para. 55) at least part of the at least one optically variable element (16) and at least part of the at least one surface element (12), 1) wherein the at least one optically variable element (16) is arranged (figs. 1-10) after (i.e. beneath) the at least one surface element (12) when seen along an extension direction (i.e. thickness), 2) wherein the at least one surface element (12) is configured to guide impinging electromagnetic radiation towards (figs. 8-10) the at least one optically variable element (16), 3) wherein the data carrier (aforementioned polymer ID card) is configured such, that electromagnetic radiation is impinging on (fig. 8) the at least one surface element (12) under at least a first arrival angle (fig. 8) when the data carrier (aforementioned polymer ID card) is seen under a first observation angle (fig. 8), 4) wherein the data carrier (aforementioned polymer ID card) is further configured such, that electromagnetic radiation is impinging on (fig. 9) the at least one surface element (12) under at least a second arrival angle (fig. 9) being different from (compare figs. 9 and 8) the first arrival angle (fig. 8) when the data carrier (aforementioned polymer ID card) is seen under a second observation angle (fig. 9) being different from (compare figs. 9 and 8) the first observation angle (fig. 8), 5) wherein the at least one optically variable element (16) is configured to reflect (fig. 8) at least a first reflection spectrum (e.g. the coloring of first pigmented material 26, as shown in fig. 8) upon impingement of (fig. 8) the electromagnetic radiation being impinging on (fig. 8) the at least one surface element (12) under the first arrival angle (fig. 8), whereby the at least one security element (10) appears according to at least a first appearance (e.g. appears to be the color of first pigmented material 26, as shown in fig. 8), and 6) wherein the at least one optically variable element (16) is further configured to reflect (fig. 9) at least a second reflection spectrum (e.g. the coloring of second pigmented material 32, as shown in fig. 9) upon impingement of (fig. 9) the electromagnetic radiation being impinging on (fig. 9) the at least one surface element (12) under the second arrival angle (fig. 9), whereby the at least one security element (10) appears according to at least a second appearance (e.g. appears to be the color of second pigmented material 32, as shown in fig. 9) being different from (compare figs. 9 and 8) the first appearance (aforementioned appearance of the color of first pigmented material 26).
	Regarding claim 2, Cape anticipates the data carrier according to claim 1, wherein the optically variable element (16) is configured such, that it is transparent (see the inclusion of transparent resin 18 portions, as shown in figs. 1-10) for impinging electromagnetic radiation constituting a first impingement spectrum (e.g. light encountering aforementioned transparent resin 18 portions) and that it is reflective (figs. 8-10) for impinging electromagnetic radiation constituting a second impingement spectrum (e.g. light encountering pigmented materials 26, 32 and 38) being different from (figs. 8-10) the first impingement spectrum (aforementioned light encountering aforementioned transparent resin 18 portions).
	Regarding claim 3, Cape anticipates the data carrier according to claim 1, i) wherein the optically variable element (16) is arranged within the data carrier (aforementioned polymer ID card) with respect to the extension direction (aforementioned thickness) such, that the optically variable element (16) lies above or below  or essentially at a focus (figs. 8-10) of the electromagnetic radiation being guided from (figs. 8-10) the surface element (12) to the optically variable element (16), and/or ii) wherein a vertical distance between the surface element (12) and the optically variable element (16) with respect to the extension directions (aforementioned thickness) such, that a focus of the electromagnetic radiation being guided from (figs. 8-10) the surface element (12) to the optically variable element (16) lies above or below or essentially at (figs. 8-10) the optically variable element (16) with respect to the extension direction (aforementioned thickness).
	Regarding claim 4, Cape anticipates the data carrier according to claim 1, i) wherein the optically variable element (16) is configured such, that the electromagnetic radiation that impinges on (fig. 8) the surface element (12) under the at least one first arrival angle (fig. 8) and the electromagnetic radiation constituting the at least one first reflection spectrum (aforementioned coloring of first pigmented material 26) are essentially the same or different from one another (fig. 8), and/or ii) wherein the optically variable element (16) is configured such, that the electromagnetic radiation that impinges on (fig. 8) the surface element (12) under the at least one second arrival angle (fig. 9) and the electromagnetic radiation constituting the at least one second reflection spectrum (aforementioned coloring of second pigmented material 32) are essentially the same or different from one another (fig. 9).
	Regarding claim 5, Cape anticipates the data carrier according to claim 1, i) wherein the optically variable element (16) is configured to transmit at least part of the electromagnetic radiation upon impingement of the electromagnetic radiation (see the inclusion of transparent resin 18 portions, as shown in figs. 1-10) being impinging on the at least one surface element (12) under the at least one first arrival angle (fig. 8) as at least a first transmittance spectrum (e.g. a transparent appearance), and ii) wherein the at least one first transmittance spectrum (aforementioned transparent appearance) differs from the at least one first reflection spectrum (aforementioned coloring of first pigmented material 26), and/or wherein the optically variable element (16) is configured to transmit at least part of the electromagnetic radiation upon impingement of the electromagnetic radiation (see the inclusion of transparent resin 18 portions, as shown in figs. 1-10) being impinging on the at least one surface element (12) under the at least one second arrival angle (fig. 9) as at least a second transmittance spectrum (e.g. a transparent appearance), and wherein the at least one second transmittance spectrum (aforementioned transparent appearance) differs from the at least one second reflection spectrum (aforementioned coloring of second pigmented material 32).
	Regarding claim 8, Cape anticipates the data carrier according to claim 1, wherein two or more (figs. 1-10; note the presence of at least four focusing elements 12) surface elements (12) are provided in an array (e.g. microlens array discussed at para. 52) and/or according to a pattern (figs. 1-10), in particular a pixelated pattern.
	Regarding claim 11, Cape anticipates the data carrier according to claim 1, wherein the surface element (12) and/or the further surface element comprise or consist of a polymer (para. 52), preferably a thermoplastic polymer, particularly preferably polycarbonate.
	Regarding claim 12, Cape anticipates the data carrier according to claim 1, further comprising a transparent region (e.g. region of transparent resin 18, as shown in figs. 1-10), wherein the security element (10), preferably the optically variable element (16) and the surface element (12) and/or the further surface element, is arranged within said region and/or before said region (figs. 1-10) with respect to the extension direction (aforementioned thickness) and/or after said region with respect to the extension direction.
	Regarding claim 14, Cape anticipates a security document (e.g. polymer ID card discussed at para. 90) comprising: at least one data carrier (e.g. a surface of the aforementioned polymer ID card) having: i) at least one optically variable element (e.g. image icon layer 16, as discussed at para. 55 and shown in figs. 1-10, containing pigment materials 32, 38 and 26); ii) at least one surface element (e.g. focusing elements 12, as shown in figs. 1-10); and iii) at least one security element (e.g. device 10, as shown in figs. 1-10) comprising (para. 55) at least part of the at least one optically variable element (16) and at least part of the at least one surface element (12), 1) wherein the at least one optically variable element (16) is arranged (figs. 1-10) after (i.e. beneath) the at least one surface element (12) when seen along an extension direction (i.e. viewed from above), 2) wherein the at least one surface element (12) is configured to guide impinging electromagnetic radiation towards (figs. 8-10) the at least one optically variable element (16), 3) wherein the data carrier (aforementioned polymer ID card) is configured such, that electromagnetic radiation is impinging on (fig. 8) the at least one surface element (12) under at least a first arrival angle (fig. 8) when 28 the data carrier (aforementioned polymer ID card) is seen under a first observation angle (fig. 8), 4) wherein the data carrier (aforementioned polymer ID card) is further configured such, that electromagnetic radiation is impinging on (fig. 9) the at least one surface element (12) under at least a second arrival angle (fig. 9) being different from (compare figs. 9 and 8) the first arrival angle (fig. 8) when the data carrier (aforementioned polymer ID card) is seen under a second observation angle (fig. 9) being different from (compare figs. 9 and 8) the first observation angle (fig. 8), 5) wherein the at least one optically variable element (16) is configured to reflect (fig. 8) at least a first reflection spectrum (e.g. the coloring of first pigmented material 26, as shown in fig. 8) upon impingement of (fig. 8) the electromagnetic radiation being impinging on (fig. 8) the at least one surface element (12) under the first arrival angle (fig. 8), whereby the at least one security element (10) appears according to at least a first appearance (e.g. appears to be the color of first pigmented material 26, as shown in fig. 8), and 6) wherein the at least one optically variable element (16) is further configured to reflect (fig. 9) at least a second reflection spectrum (e.g. the coloring of second pigmented material 32, as shown in fig. 9) upon impingement of (fig. 9) the electromagnetic radiation being impinging on (fig. 9) the at least one surface element (12) under the second arrival angle (fig. 9), whereby the at least one security element (10) appears according to at least a second appearance (e.g. appears to be the color of second pigmented material 32, as shown in fig. 9) being different from (compare figs. 9 and 8) the first appearance (aforementioned appearance of the color of first pigmented material 26).
	Regarding claim 15, Cape anticipates the security document of claim 14 preferably being an identity card (para. 21), a passport (para. 21), a credit card, a bank note (para. 21) or the like.
	Regarding claim 16, Cape anticipates a method of producing (para. 23) a data carrier (e.g. polymer ID card discussed at para. 90), comprising the steps of: i) providing at least one optically variable element (e.g. image icon layer 16, as discussed at para. 55 and shown in figs. 1-10, containing pigment materials 32, 38 and 26); ii) providing at least one surface element (e.g. focusing elements 12, as shown in figs. 1-10); and iii) providing at least one security element (e.g. device 10, as shown in figs. 1-10) comprising (para. 55) at least part of the at least one optically variable element (16) and at least part of the at least one surface element (12), 1) wherein the at least one optically variable element (16) is arranged (figs. 1-10) after (i.e. beneath) the at least one surface element (12) when seen along an extension direction (i.e. viewed from above), 2) wherein the at least one surface element (12) is configured to guide electromagnetic radiation that is impinging on (figs. 8-10) the at least one surface element (12) to the at least one optically variable element (16), 3) wherein the data carrier (aforementioned polymer ID card) is configured such, that electromagnetic radiation is impinging on (fig. 8) the at least one surface element (12) under at least a first arrival angle (fig. 8) when the data carrier (aforementioned polymer ID card) is seen under a first observation angle (fig. 8), 4) wherein the data carrier (aforementioned polymer ID card) is further configured such, that electromagnetic radiation is impinging on (fig. 9) the at least one surface element (12) under at least a second arrival angle (fig. 9) being different from (compare figs. 9 and 8) the first arrival angle (fig. 8) when the data carrier (aforementioned polymer ID card) is seen under a second observation angle (fig. 9) being different from (compare figs. 9 and 8) the first observation angle (fig. 8), 29 5) wherein the at least one optically variable element (16) is configured to reflect (fig. 8) at least a first reflection spectrum (e.g. the coloring of first pigmented material 26, as shown in fig. 8) upon impingement of (fig. 8) the electromagnetic radiation being impinging on (fig. 8) the at least one surface element (12) under the first arrival angle (fig. 8), whereby the at least one security element (10) appears according to at least a first appearance (e.g. appears to be the color of first pigmented material 26, as shown in fig. 8), and 6) wherein the at least one optically variable element (16) is further configured to reflect (fig. 9) at least a second reflection spectrum (e.g. the coloring of second pigmented material 32, as shown in fig. 9) upon impingement of (fig. 9) the electromagnetic radiation being impinging on (fig. 9) the at least one surface element (12) under the second arrival angle (fig. 9), whereby the at least one security element (10) appears according to at least a second appearance (e.g. appears to be the color of second pigmented material 32, as shown in fig. 9) being different from (compare figs. 9 and 8) the first appearance (aforementioned appearance of the color of first pigmented material 26).                                                                                                                                                                                                  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637